[Cite as In re J.C., 2019-Ohio-4027.]



                        IN THE COURT OF APPEALS
               FIRST APPELLATE DISTRICT OF OHIO
                         HAMILTON COUNTY, OHIO




IN RE: J.C.                                   :      APPEAL NO. C-180493
                                                      TRIAL NO. 18-179Z
                                              :

                                              :           O P I N I O N.




Appeal From: Hamilton County Juvenile Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: October 2, 2019




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Alex Scott Havlin,
Assistant Prosecuting Attorney, for Appellee State of Ohio,

Raymond T. Faller, Hamilton County Public Defender, Julie Kahrs Nessler,
Assistant Public Defender, and Heather Heineman, Legal Intern, for Appellant J.C.
                     OHIO FIRST DISTRICT COURT OF APPEALS




WINKLER, Judge.
       {¶1}   J.C. appeals from the judgment of the Hamilton County Juvenile Court

adjudicating him a delinquent child for committing an act that would have

constituted complicity to commit robbery had he been an adult. He argues that the

evidence shows only that he was an innocent bystander and not a complicitor. For

the reasons that follow, we affirm.

       {¶2}   At trial, the state presented the testimony of the victim, Jamel Brown,

and the investigating officer, Hamilton County Sheriff’s Deputy Ryan Braun. Brown

testified he was walking down the street around noon on January 13, 2018, when he

saw a group of male juveniles with their faces concealed on the other side of the

street engaging in a verbal altercation with an individual in a car. One of those

juveniles yelled “what are you looking at” to Brown and pointed what appeared to be

a real gun at Brown while repeatedly shouting that he was going “to kill” him. The

gunman, who was wearing a camouflaged face mask, crossed the street to approach

Brown, and two other juveniles followed. Eventually the three reached Brown.

       {¶3}   Next, Brown explained

       [t]hey’re standing right there, and we’re all having a verbal altercation

       because they got a gun in my face. And so we’re yelling back and forth

       to each other. * * * Now, one guy—the guy who had the gun on me was

       tall, skinny, light skinned. The guy on the left was dark skinned and

       short. The guy on the right, * * * he didn’t really say anything. * * *

       The guy on the left * * * said we should go in his pockets and see what

       he got. By looking at this guy’s [J.C’s] build, it wasn’t him who said we

       should go in his pockets.



                                          2
                     OHIO FIRST DISTRICT COURT OF APPEALS

       {¶4}   Before Brown’s assailants took anything, Deputy Braun appeared on

the scene, responding to an earlier call about an aggravated robbery attempt in the

area involving a group of juveniles. Deputy Braun testified that upon his arrival, he

immediately noticed two groups of individuals who were about 40 to 50 yards apart.

One group of individuals was casually walking. The other group included only three

individuals, Brown and two suspects who the deputy later identified as J.C. and A.B.

J.C. was wearing a black scarf that covered his face and A.B. was wearing a

camouflaged face mask. Brown ran towards the deputy shouting “they’re trying to

rob me, they’re trying to shoot me, he’s got a gun.” J.C. and A.B. ran away together

from the deputy, but were chased by the deputy and other officers.

       {¶5}   The police apprehended J.C. and A.B. within six or seven minutes and

also recovered a BB gun. J.C. admitted that he was at the scene of the robbery, but

told the deputy that he “didn’t do nothing.”

       {¶6}   The defense thoroughly cross-examined the state’s witnesses, pointing

out purported inconsistencies in their recollections, including Brown’s recollection

that he had been accosted by three suspects and the deputy’s recollection that he had

seen only two suspects. The defense also emphasized that Brown did not believe J.C.

was the assailant who had held the gun to him or had threatened to take his

property.

       {¶7}   Following the trial, the magistrate issued a decision stating:

       J.C. was charged with complicity to robbery, a felony of the second

       degree. Although the victim testified that three men approached him,

       one was holding a gun, P.O. Braun testified that when he pulled up to

       the area, there were only 2 suspects, plus the victim. He did not see

       the robbery happen.     He testified that as the victim was running



                                          3
                      OHIO FIRST DISTRICT COURT OF APPEALS

       towards him, that two of the suspects ran. One of those suspects was

       J.C., and the other suspect was the person with the gun. The victim

       testified that a second person standing with the gunman said

       something about going through his pockets or wondering what was in

       his pockets.

       Based on the totality of the circumstances, the Court finds the state has

       proven its case beyond a reasonable doubt. Although the victim could

       not identify J.C., P.O. Braun identified J.C. as standing with the co-

       defendant as he arrived on the scene. They both fled together and both

       J.C. and the co-defendant were apprehended. J.C. was wearing the

       same scarf and backpack that P.O. Braun saw him wearing as he ran

       away.

       {¶8}     J.C. filed objections, arguing in part that the magistrate erred by

making the factual finding that J.C. was one of the participants in the robbery where

this conclusion was not supported by the evidence. The trial court overruled the

objection, adopted the magistrate’s decision, and adjudicated J.C. delinquent for

complicity to commit robbery.

       {¶9}     In his two assignments of error, J.C. argues that his adjudication was

not supported by sufficient evidence and was against the manifest weight of the

evidence.     Specifically, he contends that (1) the part of the deputy’s testimony

implicating him as the assailant who verbally threatened to take Brown’s property

was not credible, because the deputy did not see the robbery and that testimony

contradicted the victim’s testimony that J.C. was not that individual, and (2) the

victim’s testimony showed only that J.C. was at the scene of the robbery and later




                                           4
                     OHIO FIRST DISTRICT COURT OF APPEALS

fled when the police arrived, which as a matter of law was insufficient establish

criminal liability as a complicitor. We address these arguments together.

       {¶10} In reviewing whether a juvenile court’s adjudication of delinquency

was not supported by sufficient evidence or was against the manifest weight of the

evidence, this court applies the same standard of review applied to criminal

defendants. See In re Q.W., 2017-Ohio-8311, 99 N.E.3d 944, ¶ 7 (8th Dist.); In re

Fortney, 162 Ohio App. 3d 170, 2005-Ohio-3618, 832 N.E.2d 1257, ¶ 22-23 (4th

Dist.); In re A.S., 1st Dist. Hamilton No. C-180056, 2019-Ohio-2359, ¶ 10.

       {¶11} The relevant inquiry for determining legal sufficiency is whether a

rational trier of fact, when viewing the evidence in the light most favorable to the

state, could have found the essential elements of the offense supporting the finding

of delinquency proven beyond a reasonable doubt. See State v. Jenks, 61 Ohio St. 3d
259, 574 N.E.2d 492 (1991), paragraph two of the syllabus, following Jackson v.

Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).

       {¶12} In determining whether an adjudication was against the manifest

weight of the evidence, this court must review the entire record, weigh all the

evidence and reasonable inferences, and determine whether, in resolving conflicts in

the evidence, the juvenile court clearly lost its way and created a manifest

miscarriage of justice such that the adjudication must be reversed and a new trial

ordered. See State v. Thompkins, 78 Ohio St. 3d 380, 387, 678 N.E.2d 541 (1997),

citing State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

       {¶13} The juvenile court adjudicated J.C. delinquent for complicity to

commit robbery. The complicity statute provides in part that no person acting with

the kind of culpability required for the commission of an offense shall “aid and abet

another in committing the offense.” R.C. 2923.03(A)(2). The relevant definition of



                                          5
                      OHIO FIRST DISTRICT COURT OF APPEALS

robbery provides that “[n]o person, in attempting or committing a theft offense or in

fleeing immediately after the attempt or offense, shall * * * [i]nflict, attempt to inflict,

or threaten to inflict physical harm on another.” R.C. 2911.02(A)(2).

       {¶14} To protect innocent bystanders, the Ohio Supreme Court has held that

“ ‘the mere presence of an accused at the scene of a crime is not sufficient to prove, in

and of itself, that the accused was an aider and abettor.’ ” State v. Johnson, 93 Ohio

St.3d 240, 243, 754 N.E.2d 796 (2001), quoting State v. Widner, 69 Ohio St. 2d 267,

269, 431 N.E.2d 1025 (1982). Instead, “the evidence must show that the defendant

supported, assisted, encouraged, cooperated with, advised, or incited the principal in

the commission of the crime, and that the defendant shared the criminal intent of the

principal.” Johnson at syllabus, cited in In re T.K., 109 Ohio St. 3d 512, 2006-Ohio-

3056, 849 N.E.2d 286, ¶ 13.

       {¶15} A defendant’s participation in criminal intent may be inferred from the

circumstances surrounding the crime.             Id.; In re B.M., 9th Dist. Lorain No.

04CA008508, 2005-Ohio-717, ¶ 10.           This includes the defendant’s “ ‘presence,

companionship, and conduct before and after the offense is committed.’ ” Johnson at

245, quoting State v. Pruett, 28 Ohio App. 2d 29, 34, 273 N.E.2d 884 (4th Dist.1971);

State v. Watson, 1st Dist. Hamilton No. C-010691, 2002-Ohio-4046, ¶ 32. Flight

from the police may be indicative of an accused complicitor’s consciousness of guilt.

See State v. McKibbon, 1st Dist. Hamilton No. C-010145, 2002 WL 727009, *5 (Apr.

26, 2002), citing State v. Taylor, 78 Ohio St. 3d 15, 27, 676 N.E.2d 82 (1997).

       {¶16} In Johnson, the Supreme Court held that the actions of the defendant,

who, along with fellow members of the Crips gang, hatched a calculated plan to kill a

rival gang member to avenge the shooting of a Crips member, and who rode in the

lead car with the shooter looking for their intended-but-never-located target,



                                             6
                     OHIO FIRST DISTRICT COURT OF APPEALS

constituted complicity by aiding and abetting, when a child was killed and three

others were injured. Johnson, 93 Ohio St. 3d 240, 754 N.E.2d 796. In doing so, the

court rejected the defendant’s argument that the evidence did not support a

complicity conviction where there was no evidence that he had “articulate[d] his

intent” to join the murderous plan. Id. at 245.

       {¶17} In this case, we must look to the circumstances surrounding Brown’s

robbery and J.C.’s presence, companionship, and conduct before and after the

robbery to determine if J.C. supported, assisted, encouraged, cooperated with, or

advised in the robbery of Brown, and shared the criminal intent of the known

principal, A.B. Upon our review, we determine that the adjudication was supported

by sufficient evidence and not was not against the manifest weight of the evidence,

even accepting J.C.’s argument that the evidence did not support a finding that he

was the assailant who had verbalized the threat to take Brown’s property.

       {¶18} The evidence demonstrated that J.C., part of a large group of male

juveniles who had concealed their identities, decided to leave the group along with

another juvenile to follow A.B. across the street to confront the victim, a stranger,

while A.B. was repeatedly threatening to kill the victim with what appeared to be a

real gun. The three veiled assailants stood together as A.B. held the gun in Brown’s

face and the other assailant verbally threatened to go through the victim’s pockets.

When the police appeared, J.C. fled the crime scene with A.B.

       {¶19} This evidence, when viewed in the light most favorable to the state,

shows that J.C. was not “an innocent bystander” at the scene but rather contributed

to the unlawful act and shared the criminal intent of his partners, including A.B.

Although evidence showing a defendant’s mere presence at the scene of a robbery is

not enough to establish complicitor liability, in this case the presence was a weighty



                                          7
                      OHIO FIRST DISTRICT COURT OF APPEALS

factor because the number of aligned assailants increased the intimidation of the

victim and the likelihood of a successful robbery.

       {¶20} Finally, upon our review of the record, we determine that

inconsistencies within the state’s case do not require a reversal on either sufficiency-

or manifest-weight-of-the-evidence grounds. The trier of fact may believe all, part or

none of witness’s testimony. In re A.S., 1st Dist. Hamilton No. C-180056, 2019-

Ohio-2359, at ¶ 12. And when evidence is susceptible to more than one construction,

a reviewing court must give it the interpretation that is consistent with the judgment.

Id. Ultimately, “[t]he weight to be given the evidence and the credibility of the

witnesses are primarily for the trier of the facts.” State v. DeHass, 10 Ohio St. 2d
230, 227 N.E.2d 212 (1967), paragraph one of the syllabus.

       {¶21} We conclude that the adjudication of delinquency was supported by

evidence demonstrating beyond a reasonable doubt that J.C. had aided and abetted

in Brown’s robbery. Further, this is not a case where the juvenile court clearly lost its

way and created such a manifest miscarriage of justice that the adjudication must be

reversed. Consequently, we overrule the assignments of error and affirm the juvenile

court’s judgment.

                                                                     Judgment affirmed.

MYERS, P.J., and BERGERON, J., concur.



Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                           8